DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending and examined below. This action is in response to the claims filed 8/23/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 8/23/21, regarding 35 U.S.C. § 103 rejections have been fully considered and are not found persuasive.

Regarding applicant’s assertion that Tofte does not disclose the claimed element because it is reconstructing an actual vehicle collision as identically as possible to the actual collision, and that the virtual reconstruction should act in any way differently (Remarks pages 2-3), nothing within the claims suggests that the simulation must vary from the actual data gathered.  It is not clear as to how the claimed simulation test is different or even potentially distinguished from the accident reconstruction as claimed within Tofte.  Remarks page 3 asserts the necessity of the vehicle to deviate from the real driving situation as supposedly claimed within independent claim 1, however the first recitation of deviating from the original reconstruction appears in claim 4 and is addressed accordingly.  Nothing within Tofte teaches away from simulating an autonomous vehicle from different perspectives of the accident, it simply does not address it.  Therefore, the rejections as written are maintained.

Autonomous Vehicle Simulation System, as well as simply outlined in the Abstract discusses a simulation environment including the entire simulated system of reconstructing “spontaneous simulated event” in a “virtual environment”.  Regarding the lack of reference to an actual traffic event within Wei, the applicant's arguments addresses the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination as written does address the elements as claimed and therefore, the rejections are maintained.

Applicant’s remarks provide no further discussion in view of Douillard and Newman, Remarks pages 3-4, in terms of new issues and given the arguments above, all rejections are maintained.

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tofte et al. (US 10,145,684) in view of Wei et al. (US 2016/0314224). 

Regarding claims 1, 6, and 11 Tofte discloses an accident reconstruction method including a computer device, comprising a memory, a processor and a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the program, implements the following operation (Column 6, Line 35 – Column 7, Line 12 – computing device 160.1-160.M correspond to the recited computer device, Fig. 2 discloses processor and memory): 
obtaining traffic scenario data of a traffic accident happening on a real road (Column 5, Lines 56-64 – traffic video data).
While Tofte does disclose performing a simulation of the traffic accident (Column 23, Line 25-61 and Column 26, Lines 13-20 – autonomous or semiautonomous vehicle corresponds to the recited driverless vehicle and virtual reconstruction model corresponds to the recited simulation), it does not explicitly disclose simulating the traffic accident on in a constructed simulation based on real data, however Wei discloses an autonomous vehicle simulation system including constructing sensor data needed to simulate driving of an autonomous vehicle which is set as playing a role in the traffic for a testing scenario on a simulation platform according to the traffic scenario data (¶30-35 - the sensor models 60 can be implemented to simulate sensor responses of actual hardware sensors associated with the autonomous vehicle to transform conditions of the simulated virtual environment into actual sensor data); 
performing, on the simulation platform, simulation of the testing scenario according to the traffic scenario data (¶30-35 - the sensor models 60 can be implemented to simulate sensor responses of actual hardware sensors associated with the autonomous vehicle to transform conditions of the simulated virtual environment into actual sensor data including simulating raw sensor data in a simulated mission, the perception system of the actual autonomous vehicle, including all processing and data reduction components, can be tested for performance and accuracy corresponding to the recited testing of the real traffic scenario data); 
performing, on the simulation platform, a simulation test for the autonomous vehicle's capability of dealing with the traffic accident according to the sensor data and the testing scenario, wherein the autonomous vehicle performs an operation in the simulation test according to the sensor data (¶30-35 - the sensor models 60 can be implemented to simulate sensor responses of actual hardware sensors associated with the autonomous vehicle to transform conditions of the simulated virtual environment into actual sensor data including simulating raw sensor data in a simulated mission, the perception system of the actual autonomous vehicle, including all processing and data reduction components, can be tested for .
The combination of the real world situation testing of Tofte with the intensive simulation system utilizing actual sensor data of Wei fully fulfil all of the claimed elements above.  It would have been obvious to one of ordinary skill in the art before the filing date to have combined the intensive simulation system utilizing actual sensor data of Wei with the real world data of Tofte in order to prevent high cost failures associated with real world testing (Wei - ¶16).

Regarding claims 2, 7, and 12, Tofte further discloses the obtaining traffic scenario data of a traffic accident happening on a real road comprises (Column 5, Lines 56-64 – traffic video data): 
obtaining vehicle data collected by vehicles in the traffic accident (Column 22, Line 43-Column 23, Line 9 – telematics data (e.g. from event data recorders) corresponds to the recited vehicle data where the event was the traffic accident), and 
obtaining monitoring data of a traffic monitoring platform (Column 5, Lines 56-64 – traffic video data). 

Regarding claims 3, 8, and 13, Tofte further discloses the obtaining traffic scenario data of a traffic accident happening on a real road comprises (Column 5, Lines 56-64 – traffic video data): 
obtaining traffic scenario data in a time period between a time point which is at a predetermined time length before time of happening of the traffic accident and time of happening of the traffic accident (Column 22, Line 43 – Column 23, Line 9 – surveillance data prior to when a vehicle collision or crash occurs as well as telematics data corresponds to the recited vehicle data and within some threshold corresponds to the recited in a time period). 

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tofte et al. (US 10,145,684) in view of Wei et al. (US 2016/0314224), as applied to claims 1, 6, and 11 above, further in view of Douillard et al. (US 2017/0124781).

Regarding claims 4, 9, and 14, Tofte further discloses the constructing sensor data needed by travel of a driverless vehicle according to the traffic scenario data comprises (Column 6, Line 59 – Column 7, Line 37 – sensor array collects recited sensor data, Column 23, Lines 25-61 – autonomous or semiautonomous vehicle corresponds to the recited driverless vehicle, and Column 5, Lines 56-64 – traffic video data corresponds to the recited traffic scenario data): 
constructing the sensor data needed by travel of the driverless vehicle (Column 6, Line 59 – Column 7, Line 37 – sensor array collects recited sensor data and Column 23, Lines 25-61 – autonomous or semiautonomous vehicle corresponds to the recited driverless vehicle); 
the performing test for the driverless vehicle's capability of dealing with the traffic accident according to the sensor data and testing scenario (Column 26, Lines 13-20 – . 
Tofte in view of Wei does not disclose the use of simulating the driverless vehicle in different roles however Douillard discloses an autonomous vehicle simulator including setting the driverless vehicle as playing different roles in the traffic accident (¶116-117 – autonomous vehicle corresponds to the recited driverless vehicle and to perform a variety of different simulations corresponds to the recited different roles), and 
with respect to each role, using the driverless vehicle to replace a vehicle playing in the role (¶116-117 – autonomous vehicle corresponds to the recited driverless vehicle and to perform a variety of different simulations corresponds to the recited different roles).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the accident reconstruction method of Tofte in view of Wei with the multiple simulations of Douillard in order to address safety risks to occupants of a driverless vehicles (Douillard - ¶6) particularly those related to accidents or crashes. The combination of Tofte, Wei and Douillard discloses the autonomous vehicle accident simulation system where the autonomous vehicle is represented in different roles.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tofte et al. (US 10,145,684) in view of Wei et al. (US 2016/0314224), as applied to claims 1, 6, and 11 above, further in view of Newman et al. (US 2017/0291602).

after testing the driverless vehicle's capability of dealing with the traffic accident, the method further comprises (Column 26, Lines 13-20 – determine a malfunction associated with autonomous or semi-autonomous vehicle corresponds to the recited performing a test for the driverless vehicles capability): 
While Tofte does disclose receiving data, analyzing, and generating a virtual simulation corresponds to the testing system (Column 22, Line 43-Column 23, Line 9 and Column 28, Line 23 – Column 29, Line 14) the use of on-the-spot testing is not explicitly disclosed however Newman discloses a system for hazard mitigation including gathering and storing collision parameters of potential accidents before and during the sequence including providing the sensor data to an on-the-spot testing system so that the on-the-spot testing system tests the driverless vehicle's capability of dealing with the traffic accident in a real testing scenario according to the sensor data (¶176 – the analyses of potential and present harm sequences corresponding to the recited on-the-spot testing of the vehicles capabilities of dealing with the traffic accident in a real testing scenario according to the sensor data).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the accident reconstruction method of Tofte in view of Wei with the active collision parameters of Newman in order to save time when reconstructing the vehicle trajectories after the accident (Newman - ¶176).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fields et al. (US 10,007,263) discloses an accident reconstruction/simulation system designed to reconstruct an accident and test the vehicles performance and capabilities before, during, and after an accident based on real accident and real vehicle mounted sensor data (Col 31).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665